     Case 2:17-cv-01873-TLN-JDP Document 63 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES CATO,                                      No. 2:17-cv-01873-TLN-JDP (PC)
12                        Plaintiff,                   ORDER DIRECTING DEFENDANTS TO
                                                       FILE A RESPONSE TO PLAINTIFF’S
13            v.                                       REQUESTS FOR VOLUNTARY DISMISSAL
14    M. DURST, et al.,                                ECF Nos. 61, 62
15                        Defendants.
16

17

18          Plaintiff has filed two requests to voluntarily dismiss this action. ECF Nos. 61, 62.

19   Subject to exceptions not applicable here, a plaintiff may voluntarily dismiss an action without a

20   court order by filing:

21          (i)     a notice of dismissal before the opposing party serves either an answer or a motion
                    for summary judgment; or
22
            (ii)    a stipulation of dismissal signed by all parties who have appeared.
23

24   Fed. R. Civ. P. 41(a)(1)(A).

25          Before plaintiff filed his request for voluntary dismissal, defendants filed an answer to the

26   first amended complaint, ECF No. 30, and a motion for summary judgment, ECF No. 37.

27   Consequently, plaintiff may not unilaterally dismiss this case pursuant to Rule 41(a)(1)(A)(i).

28   However, defendants may stipulate to dismissal of this action pursuant to Rule 41(a)(1)(A)(ii).
                                                       1
     Case 2:17-cv-01873-TLN-JDP Document 63 Filed 12/02/20 Page 2 of 2


 1   Even if defendants decline to stipulate, the court may dismiss this action based upon plaintiff’s

 2   request, “on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

 3            Accordingly, it is ORDERED that defendants shall, within fourteen days of the date of

 4   this order, file and serve a document stipulating to dismissal of this action without prejudice

 5   pursuant to Rule 41(a)(1)(A)(ii),1 or otherwise respond to plaintiff’s requests for voluntary

 6   dismissal.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:       December 1, 2020
10                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
              1
               In the event defendants so stipulate, the court will construe the parties’ filings as a
28   stipulation of voluntary dismissal without prejudice pursuant to Rule 41(a)(1)(A)(ii).
                                                         2
